DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following office action is a responsive to the reply filed, 12/13/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.
 	The reply filed 12/13/21 affects the application 15/955,628 as follows:
1.     Claims 17, 23, 29, 32 have been amended. The rejections of the office action mailed 06/14/21 have been modified as necessitated by Applicant’s amendment.  Also, Applicant’s amendments have overcome the rejection made under 35 U.S.C. 112, first paragraph for the rejected claims except for dependent claims 21 and 27 which were not amended to delete the recited language of “prevention of the development of cardiomyopathy” as deleted in independent claim 17 upon which claims 21 and 27 depend. This appears to be an oversight. Furthermore, new ground(s) rejections are set forth herein below. Claims 17, 18, 20-24, 26-34 are examined on the merits by the Examiner.
2.     The responsive is contained herein below.
Claims 17, 18, 20-24, 26-34 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21, 27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites the limitation “wherein the prevention of the development of or treatment of cardiomyopathy is independent of hypertension" in lines 1-2.  However, there is insufficient antecedent basis for this limitation in the claim.  More specifically, there is no previous reference in the claim to the word “prevention” in claim or claim 17 on which claim 21 depends. Similarly, claim 27 recites the limitation “wherein the prevention of the development of or treatment of cardiomyopathy is independent of hypertension" in lines 1-2.  However, there is insufficient antecedent basis for this limitation in the claim.  More specifically, there is no previous reference in the claim to the word “prevention” in claim or claim 17 on which claim 27 depends.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 27 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating the development of or treating a cardiomyopathy selected from the group consisting of hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy and endomyocardial fibrosis comprising the step of administering to a patient in need thereof a hypomethylating agent, wherein the hypomethylating agent comprises 5-Azacytidine or 5-Aza-2'-Deoxycytidine, or a pharmaceutically acceptable salt of each thereof, and also for treating the development of or treating cardiac hypertrophy or myocardial fibrosis as recited, it does not reasonably provide enablement for the prevention of the development of hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy or endomyocardial fibrosis, nor for the prevention of the development of cardiac hypertrophy or myocardial fibrosis, as recited.  
It should be noted that the Examiner has given the claims their broadest reasonable interpretation and thus has consequently also given the word “development” its ordinary meaning which includes “the process of starting to experience or suffer from an ailment or feeling” and “the process of growth or new information or an event.  Also, it should be noted that the definitions for “development” as used in the claims read on or encompasses the start, beginning or new formation of the cardiomyopathy recited in the claims.  Thus, the prevention of the development of the recited cardiomyopathy encompasses preventing the recited cardiomyopathy it includes the preventing of the start or beginning or new formation of said recited cardiomyopathy. In other words, the preventing of the development of recited cardiomyopathy reads on or encompasses preventing said cardiomyopathy.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
The nature of the invention: The instant invention pertains to a method of preventing the development of or treating a cardiomyopathy selected from the group consisting of hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy and endomyocardial fibrosis comprising the step of administering to a patient in need thereof a hypomethylating agent, wherein the hypomethylating agent comprises 5-Azacytidine or 5-Aza-2'-Deoxycytidine, or a pharmaceutically acceptable salt of each thereof.  The invention is also related to a method of preventing the development of or treating cardiac hypertrophy or myocardial fibrosis comprising the step of administering to a patient in need thereof an agent capable of reducing the expression of, silencing or degrading hypoxia-inducible factor (HIF) protein or HIF mRNA, or an agent capable of preventing HIF protein from binding to hypoxia responsive elements within the promoter regions of DNA methyltransferase genes, wherein the agent is an oligonucleotide of sequence SEQ ID 31 or a pharmaceutically acceptable salt thereof.
The relative skill of those in the art: The relative skill of those in the art is high. The examiner notes that the knowledge and level of skill in this art would not permit one skilled in this art to assert a preventive therapeutic mode of administration of the agent and the skilled artisan could not immediately envisage the invention claimed.  
The breadth of the claims: The instant claims are deemed very broad since these claims reads on the prevention or treatment of hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, endomyocardial fibrosis, cardiac hypertrophy and myocardial fibrosis in any subject comprising administering to any subject the said agent, compound or composition.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses the prevention of hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, endomyocardial fibrosis, cardiac hypertrophy and myocardial fibrosis in any subject comprising administering to any subject the said agent, compound or composition, which are not known to have a single recognized cause.  Applicant claims method which encompasses preventing hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy or endomyocardial fibrosis, cardiac hypertrophy or myocardial fibrosis is not generally known to exist in this art; additionally, the disclosure is silent with regard to that which makes up and identifies the claimed method for preventing the said hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy or endomyocardial fibrosis, cardiac hypertrophy or myocardial fibrosis, which is seen to be lacking a clear description via art recognized procedural and methodological steps.  Furthermore, in the particular cases where the said hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, endomyocardial fibrosis, cardiac hypertrophy or myocardial fibrosis that are to be prevented are not known, it is not possible to prevent such condition since hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, endomyocardial fibrosis, cardiac hypertrophy or myocardial fibrosis depend on several factors such as the type, age, physical or medical condition of the individual treated, the severity of the condition treated, and the person performing the treatment.  In addition, the prevention of hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy or endomyocardial fibrosis, cardiac hypertrophy and myocardial fibrosis conditions or diseases which are characterized as being numerous unpredictable ones, does not have a single recognized cause.  In fact, the aforementioned hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy or endomyocardial fibrosis, cardiac hypertrophy or myocardial fibrosis, are recognized as having many contributing factors, ranging from hereditary considerations, to lifestyles choices such as the diet and maintenance of bodily healthiness which can be complicated by existing physical or medical conditions in the patient such as (1) their risk factors for cardiomyopathy or myocardial fibrosis (2) high cholesterol (3) elevated blood pressure (4) high body mass index (BMI) and (5) family history of heart disease.  
Furthermore, and as example, it should be noted that cardiomyopathy is a group of diseases that affect the heart muscle, and which includes hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, endomyocardial fibrosis, cardiac hypertrophy and myocardial fibrosis. Also, the aforementioned diseases may be manifested or present with few or no symptoms.  In hypertrophic cardiomyopathy the heart muscle enlarges and thickens.  In addition, some people who have HCM have no signs or symptoms, and the disease doesn’t affect their lives.  Also, hypertrophic cardiomyopathy is known by different names such as Asymmetric septal hypertrophy, Familial hypertrophic cardiomyopathy, Hypertrophic nonobstructive cardiomyopathy, Hypertrophic obstructive cardiomyopathy and Idiopathic hypertrophic subaortic stenosis (IHSS) which appears to be based on its type. Furthermore, hypertrophic cardiomyopathy is inherited from a person's parents.  Restrictive cardiomyopathy may be caused by amyloidosis, hemochromatosis, and some cancer treatments and broken heart syndrome is caused by extreme emotional or physical stress.
These are only a few of the factors that promote cardiomyopathy in patients or people.  Applicant has not provided a description as how any cause (like the aforementioned) can be prevented, much less a description of how the said conditions can be prevented.  
Similarly, myocardial fibrosis refers to a variety of quantitative and qualitative changes in the interstitial myocardial collagen network that occur in response to cardiac ischaemic insults, systemic diseases, drugs, or any other harmful stimulus affecting the circulatory system or the heart itself. Myocardial fibrosis alters the architecture of the myocardium, facilitating the development of cardiac dysfunction, also inducing arrhythmias, influencing the clinical course and outcome of heart failure patients.  Furthermore, the severity of histologically proven myocardial fibrosis has been reported to be associated with higher long-term mortality in patients with cardiac diseases. The aforementioned are only a few of the factors that promote myocardial fibrosis in patients or people.  Applicant has not provided a description as to how any cause (like the aforementioned) can be prevented, much less a description of how the said conditions can be prevented.  
Thus, the skilled artisan would view that the prevention of hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, endomyocardial fibrosis, cardiac hypertrophy and myocardial fibrosis (which is characterized as having many contributing factors and causes) in a patient by administering to said patient the specific agent or compound herein, as being highly unpredictable. 
In regard to these Wands factors, (6) the amount of direction or guidance presented;  (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary:
Moreover, it is noted that the specification provides no working examples with respect to the prevention of said of hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, endomyocardial fibrosis, cardiac hypertrophy and myocardial fibrosis. 
Thus, the specification fails to provide clear and convincing evidence in sufficient support a method for the prevention of the development of hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, endomyocardial fibrosis, cardiac hypertrophy and myocardial fibrosis as recited in the instant claims. As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of an agent, compound or composition and method for the prevention of the development of hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, endomyocardial fibrosis, cardiac hypertrophy and myocardial fibrosis as recited in the instant claims suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of the claimed method with a reasonable expectation of success.  Therefore, a method for the prevention of the development of hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy, endomyocardial fibrosis, cardiac hypertrophy or myocardial fibrosis as claimed is not enabled by the instant disclosure. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 18, 20-24, 26-28, 30-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Montesano et al. (International Journal of Biological Sciences, 2013; 9(4):391-402) in view of Marian et al. (J Mol Cell Cardiol. 2001 April ; 33(4): 655–670), Matoušová et al. (Epigenetics 6:6, 769-776; June 2011), Deng et al. (Journal of Geriatric Cardiology September 2009, Vol 6, No 3, 182-188) and Harvey et al. (J. Cell Biol. Vol. 194 No. 3 355–365).
Claim 17 is drawn to a method of treating the development of or treating a cardiomyopathy selected from the group consisting of hypertrophic cardiomyopathy, restrictive cardiomyopathy, arrhythmogenic right ventricular cardiomyopathy and endomyocardial fibrosis comprising the step of administering to a patient in need thereof a hypomethylating agent, wherein the hypomethylating agent comprises 5-Azacytidine or 5-Aza-2'-Deoxycytidine, or a pharmaceutically acceptable salt of each thereof.
Montesano et al. disclose that the DNA-demethylating agent 5-azacytidine (AZA) could represent a topic drug for the treatment of disease in which p21 or MyHC expression are directly compromised such as some forms of myopathy and hypertrophic cardiomyopathy (see page 401, left col., 2nd paragraph).  Furthermore, Montesano et al. disclose that AZA seemed to induce cell morphological changes during early differentiation phases and demethylation could have positive effects on myogenic regulatory factors (MRFs) and muscle-specific MyHC protein expression during acquisition of the commitment to the myogenic lineage (see page 401, left col.). These results suggested that AZA not only suppresses proliferation but also causes elongation and
fusion of myoblasts (see page 401, left col.).  Also, Montesano et al. disclose that their study of MRFs activity regulation may have important implications in understanding the mechanisms underlying several myopathies and regulating muscle growth and tissue regeneration.  In addition, Montesano et al. disclose that their results seem to confirm that AZA-induced demethylation is involved in myoblast determination after specific control of cell cycle progression (see page 401, left col.).  Furthermore, Montesano et al. disclose that in summary, their findings suggest that the sequence of events following treatment with AZA results in improved maturity of C2C12 myotubes. First, this DNA methylation inhibitor promotes an increased expression of checkpoint genes involved in cell cycle progression and arrest, and upregulation of key myogenic transcription factors (see page 401, left col.).  Also, Montesano et al. disclose that AZA treatment decreases the downregulation of some genes that promote myoblast differentiation (see page 397, Figure 4).  In addition, Montesano et al. disclose that immunoblot showed an important increment in MyHC content in AZA-treated cells (see page 398, Figure 5).  
	The difference between Applicant’s claimed method and the method suggested by Montesano et al. is that Montesano et al. do not explicitly disclose using or administering the hypomethylating agents, 5- Azacytidine, to treat the cardiomyopathy, hypertrophic cardiomyopathy, per se.
Marian et al. disclose that mutations in the β-MyHC are the most common cause of hypertrophic cardiomyopathy (HCM) and account for approximately 35–50% of all HCM cases (see page 2, next to last paragraph).  Furthermore, Marian et al. disclose that it appears that HCM caused by mutations in the β-MyHC manifests at a younger age and is associated with more extensive hypertrophy and a higher incidence of SCD compared to HCM arising from mutations in the MyBP-C or α-tropomyosin genes (see page 4, last paragraph).
Matoušová et al. disclose that 5-azacytidine (AC) and 2'-deoxy-5-azacytidine (DAC) are hypomethylating agents (see abstract; see also page 770, right col., last paragraph).
Deng et al. disclose that 5-azacytidine could induce the differentiation of stem cells into cardiomyocytes (CMs) (see abstract). This means, implies or suggests that 5-azacytidine can cause an increase in cardiomyocytes due to the induction of differentiation of stem cells into cardiomyocytes.  Furthermore, Deng et al. disclose that the bone marrow contains at least two different populations of stem cells, each of which is capable of both self renewal and differentiation down multiple lineages (see page 186, right col., 1st paragraph).
Harvey et al. disclose that cardiac hypertrophy is attributable to structural alterations within individual cardiomyocytes (see page 359, right col., 1st paragraph). Also, Harvey et al. disclose that increased myocyte (i.e.; cardiomyocyte) width (concentric hypertrophy; Fig. 3, A and B) correlates with compensatory ventricular hypertrophy, a hallmark of hypertrophic
cardiomyopathy (HCM). In hypertrophic cardiomyopathy (HCM), however, concentric hypertrophy causes a distortion of the cardiomyocyte alignment, which may affect contractility in the heart ((see page 359, right col., 1st paragraph). This implies or suggests that an increase in cardiomyocytes (normal) would treat hypertrophic cardiomyopathy which causes a distortion of the cardiomyocyte alignment, and is attributable to structural alterations within individual cardiomyocytes, and also which correlates with compensatory ventricular hypertrophy, a hallmark of hypertrophic cardiomyopathy (HCM).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat hypertrophic cardiomyopathy (HCM) in which MyHC expression is directly compromised as taught by Montesano et al. comprising administering to a patient with mutations in their β-MyHC, the hypomethylating agent, wherein the agent comprises 5- Azacytidine which is DNA methyltransferases (DNMTs) inhibitor and to expect that 5- Azacytidine would improve, increase or enhance the MyHC expression and thus treat the hypertrophic cardiomyopathy (HCM), especially since Montesano et al. disclose or suggest that 5- Azacytidine can be used to treat hypertrophic cardiomyopathy in which MyHC expression is directly compromised and that it enhances or has positive effects on muscle-specific MyHC protein expression, and Marian et al. disclose that mutations in the β-MyHC are the most common cause of hypertrophic cardiomyopathy (HCM) and account for approximately 35–50% of all HCM cases; and also because one of ordinary skill in the art would reasonably expect that 5-azacytidine would cause an increase in cardiomyocytes due to the induction of differentiation of stem cells into cardiomyocytes as taught by Deng et al. and that this increase in cardiomyocytes would thus treat hypertrophic cardiomyopathy which causes a distortion of cardiomyocytes alignment, and is attributable to structural alterations within individual cardiomyocytes, and also which correlates with compensatory ventricular hypertrophy, a hallmark of hypertrophic cardiomyopathy (HCM).
One having ordinary skill in the art would have been motivated to treat hypertrophic cardiomyopathy (HCM) in which MyHC expression is directly compromised as taught by Montesano et al. comprising administering to a patient with mutations in their β-MyHC, the hypomethylating agent, wherein the agent comprises 5- Azacytidine which is DNA methyltransferases (DNMTs) inhibitor and to expect that 5- Azacytidine would improve, increase or enhance the MyHC expression and thus treat the hypertrophic cardiomyopathy (HCM), especially since Montesano et al. disclose or suggest that 5- Azacytidine can be used to treat hypertrophic cardiomyopathy in which MyHC expression is directly compromised and that it enhances or has positive effects on muscle-specific MyHC protein expression, and Marian et al. disclose that mutations in the β-MyHC are the most common cause of hypertrophic cardiomyopathy (HCM) and account for approximately 35–50% of all HCM cases; and also because one of ordinary skill in the art would reasonably expect that 5-azacytidine would cause an increase in cardiomyocytes due to the induction of differentiation of stem cells into cardiomyocytes as taught by Deng et al. and that this increase in cardiomyocytes would thus treat hypertrophic cardiomyopathy which causes a distortion of cardiomyocytes alignment, and is attributable to structural alterations within individual cardiomyocytes, and also which correlates with compensatory ventricular hypertrophy, a hallmark of hypertrophic cardiomyopathy (HCM).
It should be noted that it is obvious to expect that 5-azacytidine (AC) and 2'-deoxy-5-azacytidine (DAC) would inhibit or reverse the aberrant DNA methylation in other cardiomyopathies such as ischemic and non-ischemic and thus treat the said cardiomyopathies, especially since they are also cardiomyopathies.
Also, it should be noted that with regard to new independent claim 32 it is obvious to expect that 5- Azacytidine would inhibit, reduce or affect the formation or establishment of new methylation onto DNA (a nucleic acid) and treat the hypertrophic cardiomyopathy in said patient as discussed or explained above, since it is a hypomethylating agent/ DNA-demethylating agent and a DNA methyltransferases (DNMTs) inhibitor.  In other words, one having ordinary skill in the art would have been motivated to treat hypertrophic cardiomyopathy (HCM) in which MyHC expression is directly compromised as taught by Montesano et al. comprising administering to a patient with mutations in their β-MyHC, the hypomethylating agent, wherein the agent comprises 5- Azacytidine and to also expect that the treatment would inhibit, reduce or affect the formation or establishment of new methylation onto DNA (a nucleic acid), since 5- Azacytidine is a hypomethylating agent/ DNA-demethylating agent, and especially since Montesano et al. disclose or suggest that 5- Azacytidine can be used to treat hypertrophic cardiomyopathy in which MyHC expression is directly compromised and that it enhances or has positive effects on muscle-specific MyHC protein expression, and Marian et al. disclose that mutations in the β-MyHC are the most common cause of hypertrophic cardiomyopathy (HCM) and account for approximately 35–50% of all HCM cases. 
Furthermore, it should be noted that it is obvious to expect that 5-azacytidine (AC) and 2'-deoxy-5-azacytidine (DAC) would inhibit or reverse the aberrant DNA methylation in other cardiomyopathies such as ischemic and non-ischemic and thus treat the said cardiomyopathies, especially since they are also cardiomyopathies.
Response to Arguments
Applicant's arguments with respect to claims 17, 18, 20-24, 26-34 have been considered but are not found convincing.
	The Applicant argues that the main teaching of Montensano, is that AZA increases myogenesis which would be detrimental for hypertrophic cardiomyopathy. Thus Montesano would teach away from using AZA for this indication as further discussed below. Furthermore, Montesano’s statement that AZA would be a “topic drug” for the treatment of hypertrophic cardiomyopathy does not directly suggest that AZA itself could treat the disease.
	However, Montesano et al. do not teach away from the claims. That is, it does not matter if Montesano, teaches that the claimed drugs are likely to produce myogenesis (increased muscle mass). In fact, Montesano et al. do not indicate or state that AZA an increase myogenesis would be detrimental for hypertrophic cardiomyopathy. It should be noted that is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983).
Also, Montesano’s teach or suggest that AZA could used to treatment hypertrophic cardiomyopathy. That is, Montesano et al. disclose that the DNA-demethylating agent 5-azacytidine (AZA) could represent a topic drug for the treatment of disease in which p21 or MyHC expression are directly compromised such as some forms of myopathy and hypertrophic cardiomyopathy (see page 401, left col., 2nd paragraph).  Furthermore, Montesano et al. disclose that AZA seemed to induce cell morphological changes during early differentiation phases and demethylation could have positive effects on myogenic regulatory factors (MRFs) and muscle-specific MyHC protein expression during acquisition of the commitment to the myogenic lineage (see page 401, left col.). These results suggested that AZA not only suppresses proliferation but also causes elongation and fusion of myoblasts (see page 401, left col.).  Also, Montesano et al. disclose that their study of MRFs activity regulation may have important implications in understanding the mechanisms underlying several myopathies and regulating muscle growth and tissue regeneration.  In addition, Montesano et al. disclose that their results seem to confirm that AZA-induced demethylation is involved in myoblast determination after specific control of cell cycle progression (see page 401, left col.).  Furthermore, Montesano et al. disclose that in summary, their findings suggest that the sequence of events following treatment with AZA results in improved maturity of C2C12 myotubes. First, this DNA methylation inhibitor promotes an increased expression of checkpoint genes involved in cell cycle progression and arrest, and upregulation of key myogenic transcription factors (see page 401, left col.).  Also, Montesano et al. disclose that AZA treatment decreases the downregulation of some genes that promote myoblast differentiation (see page 397, Figure 4).  In addition, Montesano et al. disclose that immunoblot showed an important increment in MyHC content in AZA-treated cells (see page 398, Figure 5).  
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat hypertrophic cardiomyopathy (HCM) in which MyHC expression is directly compromised as taught by Montesano et al. comprising administering to a patient with mutations in their β-MyHC, the hypomethylating agent, wherein the agent comprises 5- Azacytidine which is DNA methyltransferases (DNMTs) inhibitor and to expect that 5- Azacytidine would improve, increase or enhance the MyHC expression and thus treat the hypertrophic cardiomyopathy (HCM), especially since Montesano et al. disclose or suggest that 5- Azacytidine can be used to treat hypertrophic cardiomyopathy in which MyHC expression is directly compromised and that it enhances or has positive effects on muscle-specific MyHC protein expression, and Marian et al. disclose that mutations in the β-MyHC are the most common cause of hypertrophic cardiomyopathy (HCM) and account for approximately 35–50% of all HCM cases; and also because one of ordinary skill in the art would reasonably expect that 5-azacytidine would cause an increase in cardiomyocytes due to the induction of differentiation of stem cells into cardiomyocytes as taught by Deng et al. and that this increase in cardiomyocytes would thus treat hypertrophic cardiomyopathy which causes a distortion of cardiomyocytes alignment, and is attributable to structural alterations within individual cardiomyocytes, and also which correlates with compensatory ventricular hypertrophy, a hallmark of hypertrophic cardiomyopathy (HCM).
The Applicant argues that one of skill in the art is left with the question of whether or not DNA methylation would have the same results as the missense mutations disclosed by Marian. However, there is no teaching or suggestion that DNA methylation would result in HCM in the same manner as the missense mutations disclosed in Marian. As such, the cited references, alone or in combination, fail to teach or suggest each and every element of the independent claims.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to treat hypertrophic cardiomyopathy (HCM) in which MyHC expression is directly compromised as taught by Montesano et al. comprising administering to a patient with mutations in their β-MyHC, the hypomethylating agent, wherein the agent comprises 5- Azacytidine which is DNA methyltransferases (DNMTs) inhibitor and to expect that 5- Azacytidine would improve, increase or enhance the MyHC expression and thus treat the hypertrophic cardiomyopathy (HCM), especially since Montesano et al. disclose or suggest that 5- Azacytidine can be used to treat hypertrophic cardiomyopathy in which MyHC expression is directly compromised and that it enhances or has positive effects on muscle-specific MyHC protein expression, and Marian et al. disclose that mutations in the β-MyHC are the most common cause of hypertrophic cardiomyopathy (HCM) and account for approximately 35–50% of all HCM cases; and also because one of ordinary skill in the art would reasonably expect that 5-azacytidine would cause an increase in cardiomyocytes due to the induction of differentiation of stem cells into cardiomyocytes as taught by Deng et al. and that this increase in cardiomyocytes would thus treat hypertrophic cardiomyopathy which causes a distortion of cardiomyocytes alignment, and is attributable to structural alterations within individual cardiomyocytes, and also which correlates with compensatory ventricular hypertrophy, a hallmark of hypertrophic cardiomyopathy (HCM).

Applicant's arguments with respect to claims 17, 18, 20-24, 26-34 have been considered but are moot with respect to the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623